Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  138278                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 138278
                                                                    COA: 288639
                                                                    Berrien CC: 95-003679-FC
  MICKEY LEE DAVIS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 6, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2009                  _________________________________________
           s0831                                                               Clerk